DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 	With regards to claim 1, the claim recites, in part, generate a parameter sequence including a plurality of parameters corresponding to respective iteration counts, wherein the at least one processor device is configured to obtain a first parameter value corresponding to a given iteration count by: updating memory corresponding to the given iteration count based on a second parameter value corresponding to a prior iteration count; adapting a size of the updated memory to remove biased gradients; and obtaining the first parameter value by performing a step of a gradient descent method based on the adaptation and the second parameter value; learn a time-series model based on the parameter sequence; and implement a computer system task using the time-series model. These limitations, as drafted are processes that under broadest reasonable interpretation, covers the recitation of mathematical relationships and calculations which falls within the “Mathematical 
	This judicial exception is not integrated into a practical application. The claim only recites additional elements such as the processor and memory and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 	
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to obtain a first parameter and updating a memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	With regards to claims 2-7, the rejection of claim 1 is further incorporated, and further the claims recite additional mathematical steps in addition to the mathematical conceptions/mental steps identified in the rejection of claim 1, thus recite a judicial exception. The claims do not include any additional elements that amount to an 
	With regards to claim 8, the claim recites, in part, generating a parameter sequence including a plurality of parameters corresponding to respective iteration counts, including obtaining a first parameter value corresponding to a given iteration count by: updating memory corresponding to the given iteration count based on a second parameter value corresponding to a prior iteration count; adapting a size of the updated memory to remove biased gradients; and obtaining the first parameter value by performing a step of a gradient descent method based on the shrinking and the second parameter value; learning a time-series model based on the parameter sequence; and implementing a computer system task using the time-series model. These limitations, as drafted are processes that under broadest reasonable interpretation, covers the recitation of mathematical relationships and calculations which falls within the “Mathematical concepts” grouping of abstract ideas, additionally “implement a computer system task using the time-series model,” covers performance of the limitation in the mind, but for the recitation of generic computer components and falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	This judicial exception is not integrated into a practical application. The claim only recites additional elements such as the processor and memory and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to obtain a first parameter and updating a memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	With regards to claims 9-14, the rejection of claim 8 is further incorporated, and further the claims recite additional mathematical steps in addition to the mathematical conceptions/mental steps identified in the rejection of claim 8, thus recite a judicial exception. The claims do not include any additional elements that amount to an integration of the judicial exception into a practical application, nor to significantly more than the judicial exception. The claims are not patent eligible 
	With regards to claim 15, the claim recites, in part, generating a parameter sequence including a plurality of parameters corresponding to respective iteration counts, including obtaining a first parameter value corresponding to a given iteration count by: updating memory corresponding to the given iteration count based on a second parameter value corresponding to a prior iteration count; adapting a size of the updated memory to remove biased gradients; and obtaining the first parameter value by performing a step of a gradient descent method based on the adaptation and the second parameter value; learning a time-series model based on the parameter 
	This judicial exception is not integrated into a practical application. The claim only recites additional elements such as the processor and memory and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 	
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to obtain a first parameter and updating a memory amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 


Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, and 15-19  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suehiro et al. (U.S. Publication No. 2017/0227584 A1; hereinafter Suehiro)
With respect to claim 1, Suehiro discloses a system for implementing a computer system task involving nonstationary streaming time-series data by removing biased gradients from memory, comprising: 	a memory device [105] for storing program code; and 	at least one processor device [101] operatively coupled to the memory device and configured to execute program code stored on the memory device to: 	generate a parameter sequence including a plurality of parameters corresponding to respective iteration counts (See ¶[0024-0025]), 	wherein the at least one processor device is configured to obtain a first parameter value corresponding to a given iteration count by: 	updating memory corresponding to the given iteration count based on a second parameter value corresponding to a prior iteration count (See ¶[0030], ¶[0039]); 	adapting a size of the updated memory to remove biased gradients (See ¶[0043]); and
 	obtaining the first parameter value by performing a step of a gradient descent method based on the adaptation and the second parameter value (see ¶[0041]); 	learn a time-series model based on the parameter sequence (see ¶[0090]); and 	implement a computer system task using the time-series model (See ¶[0091]).


With respect to claim 3, Suehiro discloses wherein the at least one processor device is configured to update the memory corresponding to the given iteration count by appending a gradient of an objective function corresponding to the given iteration count computed based on the first parameter value (See ¶[0075-0085])
With respect to claim 4, Suehiro discloses wherein the at least one processor is further configured to update the memory corresponding to the given iteration count by appending a curvature of the objective function corresponding to the given iteration count (see ¶[0081-0082]; shapelet updater)
With respect to claim 5, Suehiro discloses wherein the at least one processor device is configured to obtain the first parameter value as a difference between the second parameter value and a product of a learning rate for performing the step of the gradient descent method and the gradient (see ¶[0071-72])
With respect to claim 6, Suehiro discloses wherein the at least one processor device is further configured to execute program code stored on the memory device to estimate the learning rate based on the shrinking (see ¶[0072])
With respect to claim 8, Suehiro discloses a computer-implemented method for implementing a computer system task involving streaming data by removing biased gradients from memory [105], comprising: generating a parameter sequence including a plurality of parameters corresponding to respective iteration counts (See ¶[0024-0025]),  including obtaining a first parameter value corresponding to a given iteration count by: updating memory corresponding to the given iteration count based on a second 
With respect to claim 9, Suehiro discloses wherein the gradient descent method includes a stochastic gradient descent method (See ¶[0090). 
With respect to claim 10, Suehiro discloses wherein updating the memory corresponding to the given iteration count further includes appending a gradient of an objective function corresponding to the given iteration count computed based on the first parameter value (See ¶[0075-0085]).
With respect to claim 11, Suehiro discloses wherein updating the memory corresponding to the given iteration count further includes appending a curvature of the objective function corresponding to the given iteration count (see ¶[0081-0082]; shapelet updater)
With respect to claim 12, Suehiro discloses wherein the first parameter value is obtained as a difference between the second parameter value and a product of a learning rate for performing the step of the gradient descent method and the gradient (see ¶[0071-72]).
With respect to claim 13, Suehiro discloses estimating the learning rate based on the shrinking (see ¶[0072])

With respect to claim 16, Suehiro discloses wherein the gradient descent method includes a stochastic gradient descent method (See ¶[0090]).
With respect to claim 17, Suehiro discloses wherein: wherein updating the memory corresponding to the given iteration count further includes appending a gradient of an objective function corresponding to the given iteration count computed based on the first parameter value (See ¶[0075-0085]); and the first parameter value is obtained as a difference between the second parameter value and a product of a 
With respect to claim 18, Suehiro discloses wherein updating the memory corresponding to the given iteration count further includes appending a curvature of the objective function corresponding to the given iteration count  (see ¶[0081-0082]; shapelet updater).
With respect to claim 19, Suehiro discloses estimating the learning rate based on the shrinking (see ¶[0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suehiro et al. (U.S. Publication No. 2017/0227584 A1; hereinafter Suehiro) in view of Jackson et al. (U.S. Patent No. 8,631,040 B2; hereinafter Jackson).
With respect to claim 7, Suehiro fails to explicitly disclose wherein the streaming data includes nonstationary streaming time-series data, however does disclose application to in-plant manufacturing process sensor monitoring (see ¶[0003]).	In the same field of endeavor, Jackson teaches wherein the streaming data includes nonstationary streaming time-series data, however does disclose application to in-plant manufacturing process sensor monitoring (See Column 7, line 59- Column 8, line 6).
With respect to claim 14, Suehiro fails to discloses wherein the streaming data includes nonstationary streaming time-series data, however does disclose application to in-plant manufacturing process sensor monitoring (see ¶[0003]).	In the same field of endeavor, Jackson teaches wherein the streaming data includes nonstationary streaming time-series data, however does disclose application to in-plant manufacturing process sensor monitoring (See Column 7, line 59- Column 8, line 6).	The implementation of the analysis of Suehiro into the nonstationary streaming time-series data as taught by Jackson allows for a focused program that allows for segment identification and quick correction and improvement of forecasting (See Column 8, lines 7-21).
With respect to claim 20, Suehiro fails to disclose wherein the streaming data includes nonstationary streaming time-series data , however does disclose application to in-plant manufacturing process sensor monitoring (see ¶[0003]).	In the same field of endeavor, Jackson teaches wherein the streaming data includes nonstationary streaming time-series data, however does disclose application to in-plant manufacturing process sensor monitoring (See Column 7, line 59- Column 8, line 6).	The implementation of the analysis of Suehiro into the nonstationary streaming time-series data as taught by Jackson allows for a focused program that allows for segment identification and quick correction and improvement of forecasting (See Column 8, lines 7-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xu et al. (U.S. Publication 2018/0150036 A1) discloses time-series analysis.
Sen et al. (U.S. Patent No. 11,126,660 B1) discloses time-series analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/           Primary Examiner, Art Unit 2818